Name: Commission Regulation (EEC) No 1662/89 of 13 June 1989 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system or premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production
 Date Published: nan

 14. 6. 89 Official Journal of the European Communities No L 163/11 COMMISSION REGULATION (EEC) No 1662/89 of 13 June 1989 amending Regulation (EEC) No 1244/82 laying down detailed rules implementing the system or premiums for maintaining suckler cows THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as last amended by Regulation (EEC) No 573/89 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (3), as last amended by Regulation (EEC) No 2870/88 {% should be adapted to take account of recent amendments in the system of premiums for suckler cows ; whereas, in view of the length of the period during which applications may be lodged ; it is necessary to provide that a producer can lodge only one application within that period ; Whereas in the light of experience and taking account, in an appropriate manner, of infringements of minor importance it is necessary to reinforce the measures for preventing and sanctioning irregularities and frauds ; whereas to this end it is appropriate to exclude applicants for the premium for the following marketing year in the case of a false declaration made deliberately or through serious negligence ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, 3. Article 3 (1 ) is hereby replaced by the following : ' 1 . The amounts fixed in Article 3 of Regulation (EEC) No 1357/80 shall be paid within 15 months following the beginning of the period referred to in Article 1 ( 1 ).' 4. Article 4 is hereby replaced by the following : 'Article 4 The competent authority appointed by each Member State shall operate administrative checks and on-farm inspections in order to verify that the provisions governing this premium are complied with . These inspections must be carried out at a minimum number of holdings to be determined by the Commission in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . The control measures shall cover in particular : (a) the number of suckler cows on the holding farmed by the beneficiary ; (b) the compliance with the undertakings provided for in Article 2 (2) of Regulation (EEC) No 1357/80, and (c) the accuracy of the declaration provided for in Article 1 (2).' 5. The following Article 4a is inserted : 'Article 4a 1 . Without prejudice to paragraphs 2, 3 and 4, where the number of eligible animals ascertained at the time of the inspection provided for in Article 4 is lower than the number in respect of which the premium application was lodged, no premium shall be paid. 2. If the reduction in the number of animals can be ascribed to natural circumstances affecting the herd, the premium shall be paid for the number of animals actually eligible, provided that the recipient has informed the competent authority in writing of the circumstances in question within 10 days' cognizance of the incident. 3. Entitlement to the premium shall subsist where, for reasons of force majeure, and especially those listed in Article 5 the producer has not been able to comply with the undertaking to keep the animals during the period provided for in Article 2 (2) of Regulation (EEC) No 1357/80. In such cases the premium shall be granted on animals eligible at the time at which the case of force majeure occurs. The producer shall duly inform the competent authorities in writing within 10 days' cognizance of the incident. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1244/82 is hereby amended as follows : 1 . In Article 1 (2) the following subparagraph is added : 'A producer may lodge only one application within the abovementioned period for the lodging thereof.' 2. Article 2 ( 1 ) is hereby replaced by the following : ' 1 . The additional premium provided for in Article 3 (2) of Regulation (EEC) No 1357/80 shall be granted only to producers who are eligible for the premium provided for in Article 1 of Regulation.' (') OJ No L 140, 5. 6. 1980, p. 1 . (2) OJ No L 63, 7. 3 . 1989, p. 3 . (3) OJ No L 143, 20. 5. 1982, p. 20. M OJ No L 257, 17. 9. 1988, p. 23. 4. In cases other than those referred to in paragraphs 2 and 3 where the difference in the No L 163/ 12 Official Journal of the European Communities 14. 6 . 89 respect of the period between payment of the premium and its recovery. 8 . In cases where paragraph 1 or 5 is applied, if the competent authority determines that a false declaration has been made either deliberately or through serious negligence the producer in question shall be excluded from the premium system for the following marketing year.' 6 . In Article 6 (2), '31 December' is replaced by '31 March'. number of effectively eligible animals is less than 5 % of the declared number or, at most, ojie animal if the number of animals declared is equal or less than 20 head, the premium less 20 % shall be paid for the number of eligible animals provided that according to the competent authority there is no suggestion that a false declaration has been made either deliberately or through serious negligence. 5. If one of the declarations provided for in Article 1 (2) is deemed to be false, no premium shall be granted for the animals which were the subject of the application. 6. Where the holding is transferred prior to the expiry of the period of 12 months specified in Article 2 (2) of Regulation (EEC) No 1357/80, the successor may give a written undertaking to the competent authority to continue carrying out the obligations entered into by his predecessor. In such case, if the successor has not demonstrated to the satisfaction of the competent authorities that he is complying with those obligations, the Member State concerned shall recover from him the sums paid to his predecessor. 7 . Premiums improperly paid shall be recovered, plus interest to be fixed by the Member State in Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to applications lodged on and after 15 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1989. For the Commission Ray MAC SHARRY Member of the Commission